Title: General Orders, 8 July 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh, N.Y. Tuesday 8th July 1783
                            Parole
                            Countersigns
                        
                        Mr Peirce Commissioner for settling the accounts of the Army having been invested by Congress with more
                            ample powers, for the speedy completion of that interesting business—The pay Masters of regiments will as soon as possible
                            make returns to him of the cloathing due to the respective regiments and corps in the army signed by themselves and
                            certified by the Commanding or some Field officer of each regiment, wherever it is practicable.
                        Returns are to be made out immediately and lodged in the Commissioners office at NewWindsor of the
                            Commissioned officers who are or may be entitled to Commutation on the discharge of the army.
                        Also regimental Returns are to be deposited in that office of all the Noncommissioned officers &
                            privates who are or may be intitled to the Eighty Dollars gratuity, promised by Congress in their Resolution of the 15th
                            of May 1778.
                        Application to be made without delay to the Commissioners Office for the forms of the foregoing Returns.
                    